DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are submitted for examining.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 03/31/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deng et al (US20130336301).

Regarding claim 1, the cited reference Deng discloses an operation method of a terminal in a communication system (¶0008 and ¶0012 discloses a delay scheduling method and the terminal receives the delay scheduling information) , the operation method comprising: receiving, from a base station, first information indication suspension of a physical downlink control channel (PDCCH) monitoring operation (¶0035 discloses that a base station sends a delay scheduling information to a terminal for performing delay scheduling on the terminal and ¶0036 discloses that the terminal receives the delay scheduling information, and stops monitoring a PDCCH);in response to the first information, suspending the PDCCH monitoring operation (¶0038-¶0039 disclose that  the base station can send the delay scheduling information to the terminal via a RRC signaling … after the terminal stops monitoring the PDCCH and enters the delay scheduling state) in a first period (¶0044 discloses that the delay scheduling information includes: the delay scheduling starting time and a delay scheduling duration for instructing a duration within which the terminal maintains the delay scheduling state); and restarting the PDCCH monitoring operation after the first period ends (¶0045 discloses that the terminal restarts monitoring the PDCCH and terminates the delay scheduling state according to the delay scheduling information).

	Regarding claim 2, the cited reference Deng discloses all limitations of claim 1. Deng further discloses further comprising receiving configuration information for controlling the
PDCCH monitoring operation from the base station, wherein the first period is indicated by the configuration information (¶0057 discloses that the MTC device receives the RRC signaling sent from the base station 1 and extracts the delay scheduling information from the RRC signaling; and the MTC device stops monitoring the PDCCH at the delay scheduling).

	Regarding claim 3, the cited reference Deng discloses all limitations of claim 2. Deng further discloses wherein the configuration information includes one or more of a start time of the first period, a duration of the first period, an end time of the first period, a restart time of the PDCCH monitoring operation, information of a signaling occasion in which the first information is transmitted and received, information of a control resource set (CORESET) in which the first information is transmitted and received, and information of a search space in which the first information is transmitted and received (¶0072 discloses that the delay scheduling information may include a delay scheduling starting time and a delay scheduling duration).

Regarding claim 4, the cited reference Deng discloses all limitations of claim 3. Deng further discloses wherein the duration of the first period is a multiple of a periodicity of the signaling occasion (¶0073 discloses that the the delay scheduling duration can be  the number of subframes).

Regarding claim 5, the cited reference Deng discloses all limitations of claim 1. Deng further discloses wherein the first information is received through one or more of a radio resource control (RRC) message, a medium access control (MAC) message, and a physical (PHY) message (¶0057 discloses that the MTC device receives the RRC signaling sent from the base station 1 and extracts the delay scheduling information from the RRC signaling; and the MTC device stops monitoring the PDCCH at the delay scheduling).

Regarding claim 6, the cited reference Deng discloses all limitations of claim 1. Deng further discloses wherein the first information is received using a radio network temporary identifier (RNTI) configured for transmission and reception of the first information (¶0090 discloses that MTC device receives the PDCCH signaling in the current subframe, the MTC device extracts the delay scheduling information from the PDCCH signaling and stops monitoring the PDCCH where ¶0088 discloses that the MTC device determines its own PDCCH signaling by a RNTI allocated by the base station).
Regarding claim 7, the cited reference Deng discloses all limitations of claim 1. Deng further discloses wherein the RNTI is a terminal-specific RNTI allocated for the terminal or a common RNTI allocated for a group including the terminal, and a cyclic redundancy check (CRC) of downlink control information (DCI) including the first information is scrambled by the RNTI(¶0088 discloses that the MTC device determines its own PDCCH signaling by a RNTI allocated by the base station).

Regarding claim 8, the claim is drawn to an operation method performing substantially the same features of the method of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Regarding claim 9, the claim is drawn to an operation method performing substantially the same features of the method of claim 2. Therefore the claim is subject to the same rejection as claim 2.

Regarding claim 10, the claim is drawn to an operation method performing substantially the same features of the method of claim 3. Therefore the claim is subject to the same rejection as claim 3.

Regarding claim 11, the claim is drawn to an operation method performing substantially the same features of the method of claim 5. Therefore the claim is subject to the same rejection as claim 5.

Regarding claim 12, the claim is drawn to an operation method performing substantially the same features of the method of claim 6. Therefore the claim is subject to the same rejection as claim 6.

Regarding claim 13, the claim is drawn to an operation method performing substantially the same features of the method of claim 7. Therefore the claim is subject to the same rejection as claim 7.

Claims 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US20200154295).

Regarding claim 16, the cited reference Lin discloses an operation method of a base station in a communication system (¶0002 discloses a method related to  wireless communication networks for improving Physical Downlink Control Channel
 (PDCCH) monitoring), the operation method comprising: generating configuration information for controlling a physical downlink control channel (PDCCH) monitoring operation (¶0217 disclose a UE receives a first configuration related to PDCCH monitoring pattern and a second configuration related to PDCCH monitoring pattern); transmitting a radio resource control (RRC) message including the configuration information to a terminal (¶0146 discloses that PDCCH monitoring pattern configured by Radio Resource Control (RRC)); and transmitting first information indicating of a control of the PDCCH monitoring operation to the terminal (¶0217 discloses the UE receiving configuration related to PDCCH monitoring pattern… for examples the first/second configuration could be a PDCCH monitoring offset (i.e. indication)).

Regarding claim 18, the cited reference Lin discloses all limitations of claim 16. Lin further discloses wherein the first information is transmitted using a radio network temporary identifier (RNTI) configured for transmission and reception of the first information, and the RNTI is a terminal-specific RNTI allocated for the terminal or a common RNTI allocated for a group including the terminal (¶0160 discloses that the PDCCH monitoring pattern could be for a RNTI. ¶0195 discloses that a PDCCH for the UE could be a PDCCH specifically for the UE).

Regarding claim 19, the cited reference Lin discloses all limitations of claim 16. Lin further discloses wherein the first information is transmitted before an offset from a start time of an execution period of the PDCCH monitoring operation or in the execution period of the PDCCH monitoring operation, and the PDCCH monitoring operation is performed by the terminal to receive a paging message (Fig. 7 discloses first PDCCH monitoring pattern and a second PDCCH monitoring pattern configurations. ¶0045 discloses that the UE would monitor PDCCH which is used to schedule UL/DL data traffic or reveal some command from a base station and ¶0238 discloses that a base station transmits, to a UE, a configuration of a first value of a parameter related to PDCCH monitoring pattern (for a search space set) and a second value of the parameter related to PDCCH monitoring pattern (for the search space set). A value of the two values is used for the parameter in a period of time and the other value is not used for the parameter in the period of time. The parameter could be a duration of CORESET. The parameter could be a PDCCH monitoring offset. The parameter could be a PDCCH monitoring periodicity. The parameter could be a PDCCH monitoring pattern within a slot).

    PNG
    media_image1.png
    543
    897
    media_image1.png
    Greyscale


Regarding claim 20, the cited reference Lin discloses all limitations of claim 16. Lin further discloses wherein the configuration information includes one or more of a start time of an execution period of the PDCCH monitoring operation, a duration of the execution period, an end time of the execution period, a restart time of the PDCCH monitoring operation, a transmission time of the first information, an offset between the first information and the execution period, information of a signaling occasion in which the first information is transmitted and received, information of a control resource set (CORESET) in which the first information is transmitted and received, and information of a search space in which the first information is transmitted and received (¶0217 discloses the UE receiving configuration related to PDCCH monitoring pattern… for examples the first/second configuration could be a PDCCH monitoring offset).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US20200154295), in view Xu (US20220007408).

Regarding claim 17, the cited reference Lin discloses all limitations of claim 16. Lin further discloses in ¶0146 that a UE is configured to monitor four PDCCH occasions within a slot… UE skipping a PDCCH monitoring occasion in the first slot. However, Lin does not explicitly teach 
the first information indicates suspension or execution of the PDCCH monitoring operation.
In an analogous art Xu teaches the first information indicates suspension or execution of the PDCCH monitoring operation (¶0068 discloses that the network device sends first indication information to the terminal device, wherein the first indication information is configured to indicate to the terminal device to skip PDCCH monitoring within a first interval duration).
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Xu PDCCH monitoring can be automatically and continuously skipped, thereby achieving energy saving of the terminal device.

Claim 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al (US20130336301), in view Lin (US20200154295).

Regarding claim 14, the cited reference Deng discloses all limitations of claim 8. However, Deng does not explicitly teach wherein the first information is received before an offset from a start time of the first period or in the first period, and the PDCCH monitoring operation is performed to receive a paging message.
In an analogous art Lin teaches wherein the first information is received before an offset from a start time of the first period or in the first period, and the PDCCH monitoring operation is performed to receive a paging message (Fig. 7 discloses first PDCCH monitoring pattern and a second PDCCH monitoring pattern configurations. ¶0045 discloses that the UE would monitor PDCCH which is used to schedule UL/DL data traffic or reveal some command from a base station and ¶0238 discloses that a base station transmits, to a UE, a configuration of a first value of a parameter related to PDCCH monitoring pattern (for a search space set) and a second value of the parameter related to PDCCH monitoring pattern (for the search space set). A value of the two values is used for the parameter in a period of time and the other value is not used for the parameter in the period of time. The parameter could be a duration of CORESET. The parameter could be a PDCCH monitoring offset. The parameter could be a PDCCH monitoring periodicity. The parameter could be a PDCCH monitoring pattern within a slot).

    PNG
    media_image1.png
    543
    897
    media_image1.png
    Greyscale


 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Lin in order to detect PDCCH for the UE in the on duration.

Regarding claim 15, the cited reference Deng discloses all limitations of claim 8. However, Deng does not explicitly teach wherein the first information indicates execution of the PDCCH monitoring operation for reception of a paging message, and the first information is received according to a signaling occasion periodicity.
In an analogous art Lin teaches wherein the first information indicates execution of the PDCCH monitoring operation for reception of a paging message, and the first information is received according to a signaling occasion periodicity (Fig. 7 discloses first PDCCH monitoring pattern and a second PDCCH monitoring pattern configurations. ¶0045 discloses that the UE would monitor PDCCH which is used to schedule UL/DL data traffic or reveal some command from a base station and ¶0238 discloses that a base station transmits, to a UE, a configuration of a first value of a parameter related to PDCCH monitoring pattern (for a search space set) and a second value of the parameter related to PDCCH monitoring pattern (for the search space set). A value of the two values is used for the parameter in a period of time and the other value is not used for the parameter in the period of time. The parameter could be a duration of CORESET. The parameter could be a PDCCH monitoring offset. The parameter could be a PDCCH monitoring periodicity. The parameter could be a PDCCH monitoring pattern within a slot).


    PNG
    media_image1.png
    543
    897
    media_image1.png
    Greyscale


 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Lin in order to detect PDCCH for the UE in the on duration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462